Citation Nr: 1732103	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease claimed as heart disease, from August 31, 2010, and in excess of 30 percent from November 2, 2011.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran is from the Vietnam Era having served on active duty in the United States Army from October 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in which the RO granted service connection for coronary artery disease, claimed as heart disease, with a 10 percent disability rating effective August 31, 2010.

In May 2013, the RO increased the Veteran's disability rating to 30 percent effective November 2, 2011.  As the Veteran is presumed to seek the maximum rating for a disability, the claim for a higher initial rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for a higher disability rating.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In June 2011, the Veteran received a VA examination for his heart condition where it was determined the Veteran had normal left ventricular ejection fraction (LVEF) at 65 percent, dyspnea, fatigue, and his METs limitation was between 7-10 METs.

In December 2012, the Veteran received a second VA examination for his heart condition.  The Veteran reported his condition has worsened noting that he experienced angina, shortness of breath, dizziness, fatigue, and syncope attacks.  The examiner noted the Veteran's LVEF was 66 percent and his METs limitation was between 5-7 METs.

The Veteran contends that his June 2011 VA examination was inadequate asserting that the examiner did not physically examine him and that a stress test was not performed.  He further contended that although he was expected to complete a questionnaire prior to his examination, he received the questionnaire in the mail after he arrived home from his appointment.  As a result, the Veteran asserts that without a physical examination, a stress test, and the Veteran's completed questionnaire, the examination provided does not give an accurate account of the severity of his heart condition.

In the Veteran's hearing, the Veteran testified that he has always performed physical work, but presently, he cannot cut his lawn without taking a break.  The Veteran further testified that he feels shortness of breath when he walks upstairs.  
The evidence of record shows that the Veteran's last stress test was in January 2009.  Given the Veteran's testimony and the potential of his heart condition worsening, the Board finds that a new examination is warranted in order to fully evaluate the Veteran's claim for a higher disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

Moreover, the Board notes that the Veteran's June 2011 and December 2012 VA examinations based the Veteran's METs limitations on an interview-based test which are inconsistent with one another.  The Board further notes that in his hearing, the Veteran indicated that he is able to perform a treadmill stress test.  Therefore, in an effort to provide a more accurate impression of the Veteran's METs limitations, a treadmill test should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA medical examination with a different examiner than the one who performed the Veteran's June 2011 and December 2012 VA examinations.  The examination should include a treadmill stress test, if feasible.

(a)  The examiner should make a determination as to the severity of the Veteran's service-connected ischemic heart disease for the entire pendency of his claim.  

(b)  The examiner must document that he or she reviewed the file in the examination report.

(c)  The examiner's opinion must address the severity of the Veteran's heart disability for the entire pendency of the Veteran's claim (from January 2011 - present) under the appropriate Diagnostic Code (currently DC 7005).  

3.  If the Veteran is unable or unwilling to have the  
   requested examination completed, determine the severity  
   of the Veteran's coronary artery disease for the entire
   pendency of his claim using a factual review of the
   evidence of record.  

(a)  If the Veteran has had different levels of severity of his service-connected coronary artery disease at different time periods, those should be noted by the examiner.  The examiner is asked to provide an explanation for how he/she came to the conclusions of the severity of the Veteran's service-connected coronary artery disease for each appropriate time period, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained by clinical testing.
The examiner should note which METs level the Veteran's level of activity would correspond with (i.e. 7-10 METs, 5-7 METs, 3-5 METs, or 3 METs or less).

(b)  The examiner is advised to provide a rationale for any conclusions reached, including but not limited to, any inability to ascertain the severity of the condition. 

4.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




